DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 20, 2020, is the U.S. national stage of an international PCT application, filed on December 28, 2018, and claims priority to a foreign application, filed on December 29, 2017.
Response to Amendment
This Office action is in response to the amendment and arguments on October 27, 2021. The specification was amended. Claims 1, 2, 4, 5, 7, 8 and 10-16 were amended. Claims 1-18 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 9) directed to the objections to the specification and claims have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the objections. Accordingly, the objections are withdrawn.
The arguments (page 10) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections except claims 4-9 because the lack of antecedent basis is unresolved. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn except claims 4-9.
The arguments (pages 10-12) directed to the rejections under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (i) that there is no prior art disclosure of communication settings to make sure beams are consistent with signals deemed to be of sufficient quality. In response to the argument that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The arguments further indicate (ii) that there is no prior art disclosure of comparing communications of the directional beams against communication-channel-quality signals. In response to the argument that the references fail to show certain features of the claimed invention, it is noted that the features upon which the applicant relies (i.e. comparing communications of the directional beams against communication-channel-quality signals) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Allowable Subject Matter
Claims 3, 12, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claims 4-9 would be considered as allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if rewritten to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karajani et al. (US 2019/0058535 A1) in view of Leather et al. (US 2020/0099458 A1).
1. A test apparatus for testing a mobile telecommunication network (Karajani, FIG. 1, test controller 2), comprising: 
a communication interface (Karajani, FIG. 1, Id.) for connection to an enodeb of a mobile telecommunication network provided with functionality for transmission according to a plurality of directional communication beams (B1, B2, ..., BN), the communication interface being configured to receive communication traffic between the enodeb and a mobile terminal coupled in communication to the enodeb (Karajani, paras. [0029], [0030], “The testing system 1 further comprises a channel emulator 6 that is configured to emulate communication channels of a base station with the mobile communication device 10. The emulated communication channels are designed to match realistic conditions of the communication between the mobile communication device 10 and a real base station. The emulation of the communication channels is performed by a channel model generator 6b that generates a channel model to be fed to the signal generator and analyzer 2b of the test controller 2 to emit testing signals to the mobile communication device 10. [ ] The channel model is based on fading profiles generated by a fading profile generator 6a coupled to the channel model generator 6b. The fading profile generator 6a is configured to generate the fading profiles on the basis of pre-stored base fading profiles. Those base fading profiles may for example be standardized fading profiles that represent typical fading conditions in predetermined environments, such as Urban Macro (UMa) or Urban Micro (UMi). The antenna pattern measurement device 2a inputs the measured antenna patterns for the different beamforming/beamsteering settings of the AAS of the mobile communication device 10 into the fading profile generator 6a. The fading profile generator 6a then generates an optimized fading profile for a specific antenna pattern by convolution of the antenna pattern with one of the standardized fading profiles.” emphasis added.); and 
a beamforming-testing unit (Karajani, FIG. 1, Id.), configured to receive communication-channel-quality signals corresponding to each communication beam (B1, B2, ..., BN) (Karajani, para. [0025], “The test controller 2 may further comprise an antenna pattern measurement device 2a that is configured to measure spatially resolved gain values of antenna patterns depending on the beamforming/beamsteering settings for an active phased antenna array (AAS) in the mobile communication device 10. To that end, the mobile communication device 10 may be mounted on a three-dimensionally rotatable holder platform 8 that allows for orienting the mobile communication device 10 and, hence, the AAS of the mobile communication device 10 in any spatial orientiation within the testing chamber 4 as desired. The holder platform 8 may be under control of a platform controller 9 outside the testing chamber 4 that is configured to position the mobile communication device 10 in any desired spatial orientation.” emphasis added.), the communication-channel-quality signals representing a signal quality received by the mobile terminal, wherein the beamforming-testing unit is configured to check whether communication settings of the enodeb in relation to selection of the plurality of directional communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (Leather, paras. [0109], [0110], “At the specific position, a measurement may be performed that evaluates reception parameters such as reception quality, bandwidth, coverage by the beams or the like. For example, at the specific position, the base station 10d may be located. By instructing a plurality of UE 10a and 10b to transmit a signal or beam towards the base station 10d, the base station 10d may evaluate if it may receive the signals properly or if a re-adjustment has to be performed, e.g., after a storm having re-located one or more antennas of the base station. The control signals 26a-c may be transmitted by the base station 10d or a different node. Thus, the apparatus 10d such as a base station may be configured to orchestrate operation of a plurality of UEs for performing a distributed test. [ ] Alternatively or in addition, the control signals 26a-c may be used to instruct the apparatus to perform measurements for evaluating of the reception at the apparatus as described in connection with the control signals 26.sub.4 to 26.sub.6 in FIG. 2. I.e., the apparatus 10a, 10b and/or 10c may be instructed via the MCC to perform a test. The DuT 10a, 10b, 10c respectively may report the results of the measurements, for example, to the base station 10d, a different node or a measurement system using the regular communication channel and/or using the MCC. Similar to transmitting the control signal 26a, 26b and/or 26c to a plurality of apparatus so as to commonly transmit a beam, a plurality of apparatus may be instructed to perform measurements, wherein both options may be performed at a same time, i.e., a plurality of apparatus may be instructed to transmit and a plurality of apparatus may be configured to receive. This may allow for testing the behavior in complex scenarios, e.g., using one or more apparatus being an IoT device. Such a test ay be triggered by the base station 10d, but may also be triggered externally, for example, when directly or indirectly transmitting a respective signal to the base station 10d which may be done, by non-limiting example only, using the MCC.” emphasis added.)
Karajani et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Leather et al. provides prior art disclosure and suggestions for the claimed invention, such as the communication-channel-quality signals representing a signal quality received by the mobile terminal, wherein the beamforming-testing unit is configured to check whether communication settings of the enodeb in relation to selection of the plurality of directional communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (Leather, paras. [0109], [0110], Id.) The prior art disclosure and suggestions of Leather et al. are for reasons of allowing testing of IoT behavior in complex scenarios (Leather, paras. [0109], [0110], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing testing of IoT behavior in complex scenarios.
2. The test apparatus according to claim 1, wherein the beamforming-testing unit is configured to check whether the communication beam (B1, B2, ..., BN) selected by the enodeb for communication with the mobile terminal corresponds to the communication beam (B1, B2, ..., BN), to which the communication-channel-quality signal is associated, that indicates the highest signal power received at the mobile terminal (Karajani, paras. [0040], [0042], “An active phased antenna array may be implemented as one of a switched beam antenna (SBA) and an adaptive antenna array (AAA). A switched beam antenna array is a system typically intended for a cellular base transceiver station (BTS), which has multiple predefined beam pattern designed to enhance the received signal power of a user equipment (UE). The arrangement of antennas at a BTS may be designed to have a triangular structure, with each side of the triangle covering a 120.degree. sector with multiple beams in each sector. Depending on the desired antenna characteristics, one or more of the beams are activated. During transmission, a handover procedure to another subset of beams may be effected in order to, for example, have a better signal strength when the UE changes location. […] Mobile communication devices such as the mobile communication device 10 of FIG. 3 may need to be tested with respect to the antennas after manufacture and before shipping in order to ensure proper functionality and desired characteristics of the antennas. Such testing may be performed with the testing system 1 of FIG. 1, for example by employing a testing method 20 as described further below in conjunction with FIG. 2. The mobile communication device 10 of FIG. 3 may serve as device under test (DUT) for the testing system 1 and/or the testing method 20.” emphasis added.)
10. A method for testing a mobile telecommunication network (Karajani, FIG. 2), the method comprising: 
receiving, through a communication interface, communication traffic between a enodeb of a mobile telecommunication network provided with functionality for transmission according to a plurality of directional communication beams (B1, B2, ..., BN) and a mobile terminal coupled in communication to the enodeb (Karajani, paras. [0029], [0030], Id.); 
receiving communication-channel-quality signals corresponding to each communication beam (B1, B2, ..., BN), (Karajani, para. [0025], Id.) the communication-channel-quality signals representing a signal quality received by the mobile terminal (Leather, paras. [0109], [0110], Id.); and 
checking whether communication settings of the enodeb in relation to selection of the plurality of directional communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (Leather, paras. [0109], [0110], Id. cf. Claim 1).
Karajani et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Leather et al. provides prior art disclosure and suggestions for the claimed invention, such as the communication-channel-quality signals representing a signal quality received by the mobile terminal (Leather, paras. [0109], [0110], Id.); and checking whether communication settings of the enodeb in relation to selection of the communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals (Leather, paras. [0109], [0110], Id.) The prior art disclosure and suggestions of Leather et al. are for reasons of allowing testing of IoT behavior in complex scenarios (Leather, paras. [0109], [0110], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing testing of IoT behavior in complex scenarios.
11. The method according to claim 10, wherein checking whether the communication settings of the enodeb in relation to selection of the plurality of directional communication beams (B1, B2, ..., BN) are consistent with the communication-channel-quality signals comprises checking whether the communication beam (B1, B2, ..., BN) selected by the enodeb for communication with the mobile terminal corresponds to the communication beam (B1, B2, ..., BN), to which the communication-channel-quality signal is associated, that indicates the highest signal power received at the mobile terminal (Karajani, paras. [0040], [0042], Id. cf. Claim 2).
14. The method according to claim 11, further comprising: establishing a radiofrequency connection with the enodeb; and receiving beam-reference signals (BRS1, BRS2, ..., BRSN) produced by the enodeb through an array of antennas (Leather, para. [0068], “The apparatus 10 may comprise an OTA interface 16 for receiving a signal 18 indicating a test mode, a transmit (Tx) power and/or a beam index to be implemented. The signal 18 may cause the apparatus 10 to act according to a predetermined test case that may be defined, for example, in accordance with a test scenario, a test protocol and/or a communication standard according to which the apparatus 10 is configured to operate with the arrangement 12 that may be an antenna array but may also be implemented as single-reception antenna and/or single transmit antenna. For example, the apparatus 10 may be configured to use a first spatial electromagnetic radiation characteristic such as forming at least one radio frequency beam 22.sub.1 and/or 22.sub.2 in accordance with the predetermined test case indicated in the signal 18. The number of beams may thus be 1 or more, 2 or more, 3 or more or even higher, e.g., 4. For example, the signal 18 may indicate which of the beams 22.sub.1 and/or 22.sub.2 is to be transmitted, at which power one or more of the beams 22 are to be transmitted or the like.” emphasis added.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “the communication settings of the mobile terminal” (l. 5), however there is insufficient antecedent basis for said limitation in the claims. Herein, “the communication settings of the mobile terminal” is simply construed as communication settings of the mobile terminal. Claims 5-9 are dependent therefrom.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476